Exhibit 10.6

 

GT SOLAR INTERNATIONAL, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of
[                        ], by and between GT Solar International, Inc., a
Delaware corporation (the “Company”), and [                    ] (“Director”),
in accordance with the 2008 Equity Incentive Plan of the Company, as the same
may be amended from time to time (the “Plan”).

 

The Company and Director desire to enter into an agreement pursuant to which the
Company shall grant to Director [                      ] [(        )] restricted
stock units (the “RSUs”) under the Plan.  Each RSU shall entitle Director to
receive from the Company one share of the Company’s common stock, par value $.01
per share (“Common Stock”) for each RSU granted hereunder that becomes vested
under the terms described herein and in the Plan.  All of such shares of Common
Stock that may hereafter be delivered to Director pursuant to this Agreement are
referred to herein as “Director Stock.”  Certain definitions are set forth in
Section 7 of this Agreement.

 

The parties hereto agree as follows:

 


1.             INCORPORATION BY REFERENCE; PLAN DOCUMENT RECEIPT.  THIS
AGREEMENT IS SUBJECT IN ALL RESPECTS TO THE TERMS AND PROVISIONS OF THE PLAN
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS THERETO ADOPTED AT ANY TIME AND
FROM TIME TO TIME UNLESS SUCH AMENDMENTS ARE EXPRESSLY INTENDED NOT TO APPLY TO
THE AWARD PROVIDED HEREUNDER), ALL OF WHICH TERMS AND PROVISIONS ARE MADE A PART
OF AND INCORPORATED IN THIS AGREEMENT AS IF THEY WERE EXPRESSLY SET FORTH
HEREIN.  ANY CAPITALIZED TERM NOT DEFINED IN THIS AGREEMENT SHALL HAVE THE SAME
MEANING AS IS ASCRIBED THERETO IN THE PLAN.  DIRECTOR HEREBY ACKNOWLEDGES
RECEIPT OF A TRUE COPY OF THE PLAN AND THAT DIRECTOR HAS READ THE PLAN CAREFULLY
AND FULLY UNDERSTANDS ITS CONTENT.  IN THE EVENT OF A CONFLICT BETWEEN THE TERMS
OF THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL
CONTROL.


 


2.             GRANT OF THE RSUS.


 


(A)           THE COMPANY HEREBY GRANTS TO DIRECTOR, AS OF THE DATE HEREOF,
[          ] RSUS, SUBJECT TO THE TERMS AND CONDITIONS HEREUNDER.  DIRECTOR
AGREES AND UNDERSTANDS THAT NOTHING CONTAINED IN THIS AGREEMENT PROVIDES, OR IS
INTENDED TO PROVIDE, DIRECTOR WITH ANY PROTECTION AGAINST POTENTIAL FUTURE
DILUTION OF DIRECTOR’S STOCKHOLDER INTEREST IN THE COMPANY FOR ANY REASON. 
DIRECTOR SHALL NOT HAVE THE RIGHTS OF A STOCKHOLDER IN RESPECT OF THE SHARES OF
COMMON STOCK UNDERLYING THESE RSUS UNTIL SUCH COMMON STOCK IS DELIVERED TO THE
PARTICIPANT IN ACCORDANCE WITH SECTION 4.


 


(B)           THE GRANT OF THE RSUS BY THE COMPANY IS SUBJECT TO DIRECTOR’S
EXECUTION AND DELIVERY OF THE ATTACHED CONFIDENTIALITY AGREEMENT BETWEEN
DIRECTOR AND THE COMPANY (OR, AT THE DISCRETION OF THE BOARD, A SIMILAR
AGREEMENT CONTAINING SUCH TERMS AS THE BOARD, OR A DULY

 

--------------------------------------------------------------------------------



 


DESIGNATED COMMITTEE THEREOF, SHALL DETERMINE) (THE “DIRECTOR CONFIDENTIALITY
AGREEMENT”), AND THESE RSUS AND ALL SHARES OF THE DIRECTOR STOCK SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS OF THE DIRECTOR CONFIDENTIALITY AGREEMENT.


 


(C)           IN CONNECTION WITH THE RECEIPT OF THE RSUS AND THE DELIVERY OF ANY
DIRECTOR STOCK HEREUNDER, DIRECTOR REPRESENTS AND WARRANTS TO, AND AGREES WITH,
THE COMPANY THAT:


 


(I)            THE RSUS AND THE DIRECTOR STOCK TO BE ACQUIRED BY DIRECTOR
PURSUANT TO THIS AGREEMENT SHALL BE ACQUIRED FOR DIRECTOR’S OWN ACCOUNT AND NOT
WITH A VIEW TO, OR INTENTION OF, DISTRIBUTION THEREOF IN VIOLATION OF THE
SECURITIES ACT, OR ANY APPLICABLE STATE SECURITIES LAWS, AND THE RSUS AND THE
DIRECTOR STOCK SHALL NOT BE DISPOSED OF IN CONTRAVENTION OF THE SECURITIES ACT
OR ANY APPLICABLE STATE SECURITIES LAWS.


 


(II)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING
OBLIGATION OF DIRECTOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY DIRECTOR DO NOT AND
SHALL NOT CONFLICT WITH, VIOLATE OR CAUSE A BREACH OF ANY AGREEMENT, CONTRACT OR
INSTRUMENT TO WHICH DIRECTOR IS A PARTY OR ANY JUDGMENT, ORDER OR DECREE TO
WHICH DIRECTOR IS SUBJECT.


 


(III)          DIRECTOR HAS NOT TAKEN ANY ACTION THAT CONSTITUTES A CONFLICT
WITH, VIOLATION OR BREACH OF, AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT
AND THE OTHER AGREEMENTS CONTEMPLATED HEREBY WILL NOT CONFLICT WITH, VIOLATE OR
CAUSE A BREACH OF, ANY NONCOMPETE, NONSOLICITATION OR CONFIDENTIALITY AGREEMENT
TO WHICH DIRECTOR IS A PARTY OR BY WHICH DIRECTOR IS BOUND.  DIRECTOR AGREES TO
NOTIFY THE BOARD OF ANY MATTER (INCLUDING, BUT NOT LIMITED TO, ANY POTENTIAL
ACQUISITION BY THE COMPANY) WHICH, TO DIRECTOR’S KNOWLEDGE, MIGHT REASONABLY BE
EXPECTED TO VIOLATE OR CAUSE A BREACH OF ANY SUCH AGREEMENT.


 


(IV)          DIRECTOR IS A RESIDENT OF THE [STATE] [COMMONWEALTH] OF
            .


 


(V)           DIRECTOR HAS BEEN ADVISED AND ENCOURAGED IN WRITING (VIA THIS
AGREEMENT) TO CONSULT WITH AN ATTORNEY AND A TAX ADVISOR PRIOR TO SIGNING THIS
AGREEMENT.


 


(D)           AS AN INDUCEMENT TO THE COMPANY TO ISSUE ANY RSUS TO DIRECTOR, AND
AS A CONDITION THERETO, DIRECTOR ACKNOWLEDGES AND AGREES THAT NEITHER THE
ISSUANCE OF THE RSUS OR THE DELIVERY OF ANY DIRECTOR STOCK NOR ANY PROVISION
CONTAINED HEREIN SHALL ENTITLE DIRECTOR TO A DIRECTORSHIP ON THE BOARD AND/OR ON
THE BOARD OF DIRECTORS OF THE SUBSIDIARIES, OR AFFECT THE RIGHT OF THE COMPANY
TO TERMINATE DIRECTOR’S DIRECTORSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(E)           THE COMPANY AND DIRECTOR ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT
HAS BEEN EXECUTED AND DELIVERED, THE RSUS HAVE BEEN GRANTED AND ANY DIRECTOR
STOCK THAT MAY BE DELIVERED HEREUNDER WILL BE DELIVERED, IN CONNECTION WITH AND
AS A PART OF THE COMPENSATION AND INCENTIVE ARRANGEMENTS BETWEEN THE COMPANY AND
DIRECTOR.


 


(F)            IN CONNECTION WITH THE ISSUANCE OF ANY DIRECTOR STOCK HEREUNDER,
DIRECTOR HEREBY AGREES AND ACKNOWLEDGES THAT ALL OF THE SHARES OF THE DIRECTOR
STOCK ARE SUBJECT IN ALL RESPECTS TO THE TERMS OF THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------



 


3.             VESTING.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 3, THE RSUS SHALL
BECOME VESTED IN ACCORDANCE WITH THE FOLLOWING SCHEDULE, IF AS OF EACH SUCH DATE
DIRECTOR HAS CONTINUOUSLY SERVED AS A DIRECTOR ON THE BOARD AND/OR ON THE BOARD
OF DIRECTORS OF THE SUBSIDIARIES SINCE THE DATE HEREOF, SUCH THAT, SUBJECT TO
THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, ALL OF THE RSUS SHALL VEST ON
[                        ](1).


 


(B)           EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 3, IF DIRECTOR’S
DIRECTORSHIP WITH THE COMPANY AND/OR ITS SUBSIDIARIES TERMINATES FOR ANY REASON
(INCLUDING UPON THE DEATH OR DISABILITY OF DIRECTOR PRIOR TO THE VESTING OF ALL
OR ANY PORTION OF THE RSUS AWARDED UNDER THIS AGREEMENT), SUCH UNVESTED PORTION
OF THE RSUS SHALL IMMEDIATELY BE CANCELLED AND DIRECTOR (AND DIRECTOR’S ESTATE,
DESIGNATED BENEFICIARY OR OTHER LEGAL REPRESENTATIVE) SHALL FORFEIT ANY RIGHTS
OR INTERESTS IN AND WITH RESPECT TO ANY SUCH RSUS.


 


(C)           IN ADDITION TO SECTIONS 3(A)-(B) ABOVE, UPON A TERMINATION OF
DIRECTOR’S DIRECTORSHIP WITH THE COMPANY THAT ALSO CONSTITUTES A “SEPARATION
FROM SERVICE” WITHIN THE MEANING OF TREAS. REG. § 1.409A-3(I)(5) WITHIN TWELVE
MONTHS FOLLOWING A “CHANGE IN CONTROL,” AS DEFINED BELOW, OF THE COMPANY (THE
“CHANGE IN CONTROL TERMINATION”), IF THE CHANGE IN CONTROL TERMINATION OCCURS ON
OR BEFORE [                    ],(2)  ALL OF THE RSUS SHALL VEST ON THE DATE OF
THE CHANGE IN CONTROL TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, (X) THE TERM
“CHANGE IN CONTROL” MEANS (I) THE CONSUMMATION OF ANY TRANSACTION OR SERIES OF
TRANSACTIONS RESULTING IN A THIRD PARTY (OR GROUP OF AFFILIATED THIRD PARTIES)
OWNING, DIRECTLY OR INDIRECTLY, SECURITIES OF THE COMPANY POSSESSING THE VOTING
POWER TO ELECT A MAJORITY OF THE MEMBERS OF THE BOARD (WHETHER BY MERGER,
CONSOLIDATION OR SALE OR TRANSFER OF THE COMPANY’S SECURITIES) OR (II) THE SALE,
TRANSFER OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND
ASSETS OF THE COMPANY, WHETHER BY SALE OF ASSETS, MERGER OR OTHERWISE
(DETERMINED ON A CONSOLIDATED BASIS) TO A THIRD PARTY (OR GROUP OF AFFILIATED
THIRD PARTIES), AND (Y) THE TERM “THIRD PARTY” MEANS ANY PERSON OR ENTITY WHO OR
WHICH (I) DID NOT OWN ANY OF THE COMPANY’S SECURITIES AS OF JUNE 30, 2008,
(II) IS NOT CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH ANY PERSON
OR ENTITY THAT OWNS ANY OF THE COMPANY’S SECURITIES AS OF THE DATE OF THIS
AGREEMENT AND (III) IS NOT THE SPOUSE OR DESCENDENT (BY BIRTH OR ADOPTION) OF
ANY PERSON WHO DIRECTLY OR INDIRECTLY OWNS OR CONTROLS ANY OF THE COMPANY’S
SECURITIES AS OF THE DATE OF THIS AGREEMENT.  UPON THE OCCURRENCE OF A CHANGE IN
CONTROL TERMINATION IN THE TIME PERIOD DESCRIBED IN THE FIRST SENTENCE OF THIS
SECTION 3(C), THE BOARD SHALL BE PERMITTED, IN ITS SOLE DISCRETION, TO CAUSE THE
COMPANY TO PAY TO DIRECTOR IN SUBSTITUTION FOR THE VESTING OF DIRECTOR’S RSUS
AND THE DELIVERY OF COMMON STOCK TO DIRECTOR UNDER SUCH CIRCUMSTANCES AND IN
RESPECT OF EACH SHARE OF COMMON STOCK THAT WOULD OTHERWISE BE ISSUABLE UPON SUCH
VESTING, CASH IN AN AMOUNT PER SHARE OF COMMON STOCK EQUAL TO THE PRICE PER
SHARE PAYABLE IN THE CHANGE IN CONTROL IN RESPECT OF EACH ISSUED AND OUTSTANDING
SHARE OF COMMON STOCK.

 

--------------------------------------------------------------------------------

(1) One year from date of grant.


 


(2) ONE YEAR FROM DATE OF GRANT.

 

3

--------------------------------------------------------------------------------



 


4.             DELIVERY OF COMMON STOCK.  SUBJECT TO THE TERMS OF THE PLAN, IF
THE RSUS AWARDED BY THIS AGREEMENT BECOME VESTED, THE COMPANY SHALL PROMPTLY
DISTRIBUTE TO DIRECTOR THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER
OF THE RSUS THAT SO VESTED; PROVIDED THAT TO THE EXTENT REQUIRED BY SECTION 409A
OF THE CODE, DELIVERY OF SHARES OF COMMON STOCK UPON A PARTICIPANT’S “SEPARATION
FROM SERVICE” WITHIN THE MEANING OF TREAS. REG. § 1.409A-1 SHALL BE DEFERRED
UNTIL THE SIX MONTH ANNIVERSARY OF SUCH SEPARATION FROM SERVICE.  IN CONNECTION
WITH THE DELIVERY OF THE SHARES OF COMMON STOCK PURSUANT TO THIS AGREEMENT, THE
PARTICIPANT AGREES TO EXECUTE ANY DOCUMENTS REASONABLY REQUESTED BY THE COMPANY
AND PROVIDE THEREIN CUSTOMARY REPRESENTATIONS AND WARRANTIES RELATED TO THE
RECEIPT OF SUCH SHARES OF COMMON STOCK.


 


5.             CERTIFICATES.  THE SHARES OF DIRECTOR STOCK MAY BE IN
CERTIFICATED OR UNCERTIFICATED FORM, AS PERMITTED BY THE COMPANY’S BYLAWS. 
PRIOR TO ANY REGISTERED PUBLIC OFFERING OF ANY COMMON STOCK, THE COMPANY SHALL
HOLD EACH CERTIFICATE REPRESENTING THE DIRECTOR STOCK (OR SHALL REFLECT IN ITS
RECORDS THE UNCERTIFICATED DIRECTOR STOCK AS BEING HELD BY THE COMPANY) UNTIL
SUCH TIME AS SUCH DIRECTOR STOCK IS TRANSFERRED BY DIRECTOR, OTHER THAN TO A
TRUST THAT AT ALL TIMES REMAINS SOLELY FOR THE EXCLUSIVE BENEFIT OF ONE OR MORE
OF DIRECTOR’S SPOUSE AND LINEAL DESCENDANTS (WHETHER NATURAL OR ADOPTED), IN
COMPLIANCE WITH APPLICABLE LAWS AND ANY AGREEMENT IMPOSING RESTRICTIONS ON THE
TRANSFER OF DIRECTOR STOCK.


 


6.             RESTRUCTURING EVENT.  IN THE EVENT OF A STOCK DIVIDEND, STOCK
SPLIT OR RECAPITALIZATION OR A CORPORATE REORGANIZATION IN WHICH THE COMPANY IS
A SURVIVING CORPORATION, INCLUDING WITHOUT LIMITATION A MERGER, CONSOLIDATION,
SPLIT-UP OR SPIN-OFF OR A LIQUIDATION OR DISTRIBUTION OF SECURITIES OR ASSETS
OTHER THAN CASH DIVIDENDS (A “RESTRUCTURING EVENT”), THE NUMBER OF SHARES OF THE
DIRECTOR STOCK HELD BY DIRECTOR MAY BE ADJUSTED BY THE BOARD, OR A DULY
DESIGNATED COMMITTEE THEREOF, AS IT REASONABLY DETERMINES IS NECESSARY TO
REFLECT SUCH RESTRUCTURING EVENT.


 


7.             DEFINITIONS.


 

“Board” means the Company’s Board of Directors.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

“Subsidiary” means any corporation of which the Company owns securities having a
majority of the ordinary voting power in electing the board of directors
directly or through one or more subsidiaries.

 


8.             NOTICES.  ANY NOTICE PROVIDED FOR IN THIS AGREEMENT MUST BE IN
WRITING AND MUST BE EITHER PERSONALLY DELIVERED, MAILED BY FIRST CLASS MAIL
(POSTAGE PREPAID AND RETURN RECEIPT REQUESTED) OR SENT BY REPUTABLE OVERNIGHT
COURIER SERVICE (CHARGES PREPAID) TO THE RECIPIENT AT THE ADDRESS BELOW
INDICATED:

 

4

--------------------------------------------------------------------------------


 

To the Company:

 

GT Solar International, Inc.
243 Daniel Webster Highway
Merrimack, New Hampshire 03054
Attention: General Counsel

 

To Director:

 

[                                  ]

[                                  ]

[                                  ]

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

 


9.             GENERAL PROVISIONS.


 


(A)           TRANSFERABILITY.  THE RSUS SHALL NOT BE TRANSFERABLE BY DIRECTOR
OTHER THAN BY THE LAWS OF WILL OR DESCENT.  ALL PROVISIONS OF THIS AGREEMENT
SHALL IN ANY EVENT CONTINUE TO APPLY TO ANY RSU TRANSFERRED AS PERMITTED BY THIS
SECTION 9(A), AND ANY TRANSFEREE SHALL BE BOUND BY ALL PROVISIONS OF THIS
AGREEMENT AS AND TO THE SAME EXTENT AS DIRECTOR.  ANY TRANSFER OR ATTEMPTED
TRANSFER OF ANY RSUS IN VIOLATION OF ANY PROVISION OF THIS AGREEMENT SHALL BE
VOID, AND THE COMPANY SHALL NOT RECORD SUCH TRANSFER ON ITS BOOKS OR TREAT ANY
PURPORTED TRANSFEREE OF SUCH RSUS AS THE OWNER OF SUCH STOCK FOR ANY PURPOSE.


 


(B)           WITHHOLDING TAXES.  THE COMPANY SHALL BE ENTITLED TO WITHHOLD FROM
ANY AMOUNTS DUE AND PAYABLE BY THE COMPANY TO DIRECTOR THE AMOUNT OF ANY
FEDERAL, STATE, LOCAL OR OTHER TAX WHICH, IN THE OPINION OF THE COMPANY, IS
REQUIRED TO BE WITHHELD IN CONNECTION WITH THE VESTING OF THE RSUS OR THE
DELIVERY OF SHARES OF THE DIRECTOR STOCK.  TO THE EXTENT THAT THE AMOUNTS
AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE INSUFFICIENT, IT SHALL BE A
CONDITION TO THE DELIVERY OR VESTING, AS APPLICABLE, OF SUCH SHARES OF THE
DIRECTOR STOCK THAT DIRECTOR MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY FOR
THE PAYMENT OF THE BALANCE OF SUCH TAXES REQUIRED TO BE WITHHELD.  THE BOARD,
UPON THE WRITTEN REQUEST OF DIRECTOR, IN THE BOARD’S SOLE DISCRETION AND
PURSUANT TO SUCH PROCEDURES AS IT MAY SPECIFY FROM TIME TO TIME, MAY PERMIT
DIRECTOR TO SATISFY ALL OR PART OF THE TAX OBLIGATIONS IN CONNECTION WITH THE
VESTING OF THE RSUS OR THE DELIVERY OF THE SHARES OF DIRECTOR STOCK BY
(A) HAVING THE COMPANY WITHHOLD OTHERWISE DELIVERABLE SHARES, OR (B) DELIVERING
TO THE COMPANY ALREADY-OWNED SHARES, IN EACH CASE HAVING A FAIR MARKET VALUE (AS
DEFINED IN THE PLAN) EQUAL TO THE AMOUNT SUFFICIENT TO SATISFY SUCH TAX
OBLIGATIONS, PROVIDED SUCH SHARES HAVE BEEN HELD BY DIRECTOR FOR AT LEAST SIX
MONTHS.


 


(C)           SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW OR RULE IN ANY
JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT
ANY OTHER PROVISION OR ANY OTHER JURISDICTION, BUT THIS AGREEMENT SHALL BE
REFORMED,

 

5

--------------------------------------------------------------------------------



 


CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH INVALID, ILLEGAL OR
UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


(D)           COMPLETE AGREEMENT.  THIS AGREEMENT, THE PLAN, THOSE DOCUMENTS
EXPRESSLY REFERRED TO HEREIN AND THEREIN AND OTHER DOCUMENTS OF EVEN DATE
HEREWITH EMBODY THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES AND
SUPERSEDE AND PREEMPT ANY PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY
OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT
MATTER HEREOF IN ANY WAY.


 


(E)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(F)            SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
THIS AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
DIRECTOR, THE COMPANY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING
SUBSEQUENT PERMITTED HOLDERS OF THE RSUS OR THE DIRECTOR STOCK); PROVIDED THAT
THE RIGHTS AND OBLIGATIONS OF DIRECTOR UNDER THIS AGREEMENT SHALL NOT BE
ASSIGNABLE EXCEPT IN CONNECTION WITH A PERMITTED TRANSFER OF THE DIRECTOR STOCK
HEREUNDER.


 


(G)           CHOICE OF LAW.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT AND THE EXHIBITS
HERETO SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAW,
AND NOT THE LAW OF CONFLICTS, OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE
OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


 


(H)           REMEDIES.  EACH OF THE PARTIES TO THIS AGREEMENT SHALL BE ENTITLED
TO ENFORCE ITS RIGHTS UNDER THIS AGREEMENT SPECIFICALLY, TO RECOVER DAMAGES AND
COSTS (INCLUDING REASONABLE ATTORNEY’S FEES) CAUSED BY ANY BREACH OF ANY
PROVISION OF THIS AGREEMENT AND TO EXERCISE ALL OTHER RIGHTS EXISTING IN ITS
FAVOR.  THE PARTIES HERETO AGREE AND ACKNOWLEDGE THAT MONEY DAMAGES WOULD NOT BE
AN ADEQUATE REMEDY FOR ANY BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT
ANY PARTY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE
RELIEF FROM ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION (WITHOUT
POSTING ANY BOND OR DEPOSIT) IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF
THE PROVISIONS OF THIS AGREEMENT.


 


(I)            AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED AND WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND
DIRECTOR.


 

*      *      *      *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Agreement on the date first written above.

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

Name:

[                                      ]

 

Title:

[                                      ]

 

 

 

 

 

[Director]

 

--------------------------------------------------------------------------------